RESOLUCIÓN
Por considerar que la actuación del Juez Presidente en la apelación de las decisiones del Superintendente General de Elecciones bajo las disposiciones del procedimiento especial establecido en la Sec. 13d de la Ley Elec*488toral, 16 L.P.R.A. sec. 19, no es una de naturaleza judicial (1) y, por ende, no es revisable por los tribunales, (2) en au-sencia de autorización legislativa expresa, a la anterior so-licitud, no ha lugar.
Lo acordó el Tribunal y firma el Señor Juez Presidente, quien al igual que el Juez Asociado Señor Ramírez Bages, no intervino.
Los Jueces Asociados Señores Hernández Matos y Santana Becerra están conformes en que se declare “no ha lugar” a la solicitud pero no están conformes con las demás expre-siones de la Resolución del Tribunal por los fundamentos que exponen en voto separado. Los Jueces Asociados Señores Pérez Pimentel, Blanco Lugo, Rigau, Dávila y Torres Rigual emitieron también un voto explicativo.
(Fdo.) Luis Negrón Fernández

Juez Presidente

Certifico:
(Fdo.) Mercedes L. Somohano

Secretaria Interina

*489—0—
Voto de los
Jueces Asociados Señores Hernández Matos y Santana Becerra
San Juan, Puerto Rico, a 27 de agosto de 1968
Los Jueces Asociados Señores Hernández Matos y Santana Becerra limitan sus votos a “no ha lugar” a la solicitud, y no suscriben la conclusión de la mayoría sobre la natu-raleza de la función del Juez Presidente en casos de esta índole por las razones siguientes: (1) porque no teniendo el Tribunal jurisdicción sobre la materia, no procede pronun-ciamiento otro alguno que no sea el así declararlo; (2) por-que tal conclusión no es necesaria para resolver la cuestión jurisdiccional y parte de una premisa errónea en derecho— la de que la Ley Electoral no da revisión porque se trata de una acción no judicial — ya que cualquiera que fuese la naturaleza de la función del Juez Presidente, no se altera el hecho que la ley no hizo revisable su dictamen; su actua-ción no es revisable en ley; (3) porque la conclusión y el pronunciamiento sobre la naturaleza de la función del Juez Presidente de que no es una judicial, se hace sin haberse oído a las partes demandadas, y apartándose del orden constitucio-nal normal que requiere el debido procedimiento de ser oído; (4) porque además, se aparta de la tradición judicial celo-samente gúardada por el Tribunal, de no hacer fallos y pro-nunciamientos meramente académicos o de tipo deliberativo, ni de anticipar criterio judicial; (5) porque aun cuando dicho pronunciamiento anticipado carece de efecto en ley y no produce consecuencias por no haber jurisdicción sobre la materia, puede dar lugar, sin embargo, a crear un estado de confusión en la comunidad sobre este asunto de hondo interés público, de por sí ya tan debatido en los organismos gubernamentales y en la opinión pública.
Finalmente, deseamos aclarar que la Resolución de 11 de febrero de 1966, aludida en el escolio (2) de esta resolu-*490ción, no es jurisprudencia del Tribunal ni constituye un fallo judicial resolviendo una controversia de derecho con todos los elementos de juicio necesarios. Fue una mera expresión de carácter funcional. Es un hecho elocuente, sin embargo, que en 11 de febrero de 1966 y posteriormente desde entonces, la Asamblea Legislativa se ha reunido y ha legislado sobre materia electoral, y hasta el presente no ha alterado la fun-ción de los jueces ni la del Juez Presidente en esa materia.
La resolución de 11 de febrero de 1966 no es un prece-dente judicial. Por el contrario, el precedente judicial esta-blecido, respetado por la Asamblea Legislativa por más de 16 años, es el pronunciamiento del Juez Presidente Señor Todd, Jr., emitido el 23 de junio de 1952, en el recurso de apelación Núm. 1, traído ante él como Juez Presidente bajo las disposiciones de la propia Sec. 13d de la Ley Electoral, pronunciamiento que en lo pertinente dice así:
“Antes de proceder deseo hacer constar que asumo juris-dicción para resolver este caso, bajo la teoría de que la apela-ción que establece la Sección 18d, supra, para ante el Juez Presidente del Tribunal Supremo, es una de carácter judicial y no administrativo. De considerarse que fuera una apelación de carácter administrativo, como lo era antes de enmendarse la Ley, cuando la apelación se establecía para ante el Gobernador de Puerto Rico — véase la Sección 12, párrafo 4, Ley Electoral, según enmendada por la Ley núm. 48 aprobada en 31 de julio de 1947 — carecería de facultad la Asamblea Legislativa para imponer tal función a un juez. Banco Popular, Liquidador, v. Corte, 63 D.P.R. 66, en el cual, después de amplia discusión sobre la separación de poderes en nuestra forma de gobierno, dijimos a la pág. 76: ‘. . . Desde los comienzos de nuestra his-toria, se ha seguido el principio de que el Ejecutivo o la Legis-latura no tienen poder inherente para asignar al poder judicial funciones administrativas, excepto cuando son razonablemente incidentales en el desempeño de sus deberes judiciales. . . .’ ”
El anterior pronunciamiento del entonces Juez Presidente Señor Todd, Jr., fue reiterado y seguido por el actual Juez Presidente Señor Negrón Fernández en los procedimientos *491ante él en este caso, según su resolución de 19 de julio de 1968, procedimientos en que la propia Junta Estatal de Elec-ciones representada por el Procurador General invocó la apli-cación de las normas que rigen la revisión judicial de dictá-menes administrativos.
—O—
VOTO EXPLICATIVO
San Juan, Puerto Rico, a 27 de agosto de 1968
Con vista del voto explicativo de los Jueces Asociados Señores Hernández Matos y Santana Becerra, los Jueces Asociados Señores Pérez Pimentel, Blanco Lugo, Rigau, Dá-vila y Torres Rigual hacen constar que aun cuando las actua-ciones del Juez Presidente en la apelación de las decisiones del Superintendente General de Elecciones bajo las disposi-ciones de la Sec. 13d de la Ley Electoral no son directamente revisables por los tribunales, ello no implica que una parte realmente interesada esté desprovista de remedio y que le esté vedado acudir al foro judicial, mediante los 'procedimien-tos adecuados, en aquellos casos en que exista una contro-versia justiciable originada en o derivada de tales actua-ciones.

 Mediante resolución unánime de fecha 11 de febrero de 1966, en la consideración del informe rendido por el Comité de Estudio y Evalua-ción del Sistema Judicial, este Tribunal adoptó el siguiente acuerdo:
“Debido a que la participación del Juez Presidente en la revisión de acuerdos y decisiones de las juntas locales de elecciones y del Superinten-dente de Elecciones (sec. 13 de la Ley Electoral, 16 L.P.R.A. 19) es ajena a la función judicial, se solicita de la Asamblea Legislativa que mediante la legislación necesaria elimine dicha participación.”


 Véase el texto de la Sec. 13d, incorporada por la Ley Núm. 8 de 4 de diciembre de 1947 (Leyes, pág. 311), que confería originalmente esta función al Gobernador, y la Sec. 12, según enmendada por la Ley Núm. 48 de 31 de julio de 1947 (Leyes, pág. 215); cf. Art. 3 de la Ley Núm. 1 de 23 de diciembre de 1966, 16 L.P.R.A. sec. 846 y véase, además la See. 102 de la Ley Electoral, 16 L.P.R.A. sec. 293, que hace referencia a la inter-vención del Tribunal Supremo en incidentes originados en el proceso electoral.